t c memo united_states tax_court tommy ho ching cheng petitioner v commissioner of internal revenue respondent docket no filed date david c holtz and steven r mather for petitioner alan h cooper for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure the issues for unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar decision are whether the court should reconsider its denial of petitioner’s fourth motion for continuance whether the statute_of_limitations under sec_6501 bars the issuance of a notice_of_deficiency whether petitioner has an income_tax deficiency for and whether petitioner is liable for an addition_to_tax under sec_6651 findings_of_fact at the time the petition was filed petitioner resided in diamond bar california petitioner was born in hong kong in and moved to the united_states in petitioner resided in the united_states from until his deportation on date a petitioner’s business activities during petitioner earned_income from his trade_or_business of obtaining u s passports and republic of marshall islands marshall islands passports for various individuals petitioner also sought foreign investors for his trade_or_business and used their investments as a basis for obtaining marketing investment visas which would allow the foreign investors to visit the united_states during petitioner deposited funds received from his business activities into seven bank accounts four of these accounts were in petitioner’s name three at cathay bank the cathay bank accounts and one at bank of america the bank of america account the remaining three accounts were not in petitioner’s name but were subject_to his control bona trust account at cathay bank the bona trust account amex hospitality account at citizens bank the amex hospitality account and the amex professional services group_account at east west bank the amex services account petitioner did not make estimated_tax payments or file a federal_income_tax return for b criminal tax investigation petitioner was the subject of a criminal investigation regarding his tax_return and his failure_to_file tax returns for and the criminal investigation was conducted by special_agent fred bautista special_agent bautista as a result of the investigation criminal charges were filed against petitioner one count under sec_7201 for an attempt_to_evade_or_defeat_tax in and three counts under sec_7203 for willful failure_to_file tax returns in and on date petitioner pleaded guilty to the charges as part of the plea agreement petitioner admitted to receiving income of at least dollar_figure in petitioner was sentenced to months on the count under sec_2 the plea agreement was under seal at the time of trial and was not considered by the court see infra p however this admission by petitioner as part of the plea agreement was established by independent evidence see infra p and year on each of the counts under sec_7203 with all terms running concurrently petitioner was also ordered to pay restitution to individuals c respondent’s determinations following the criminal investigation respondent conducted a civil investigation of petitioner’s taxable_year agent bob golub agent golub conducted the investigation on respondent’s behalf respondent used the bank_deposits method to reconstruct petitioner’s income for respondent determined that petitioner had total unreported income of dollar_figure as reflected by the following deposits into the cathay bank accounts totaling dollar_figure deposits into the bank of america account totaling dollar_figure withdrawals from the bona trust account totaling dollar_figure withdrawals from the amex hospitality account totaling dollar_figure and withdrawals from the amex service account totaling dollar_figure on date respondent mailed petitioner a notice_of_deficiency for the tax_year as reflected in the notice_of_deficiency respondent determined that petitioner had an income_tax deficiency of dollar_figure and was liable for an addition_to_tax under sec_6651 of dollar_figure for fraudulent_failure_to_file d procedural history on date petitioner filed his petition with this court contesting respondent’s determinations the case was initially calendared for the court’s los angeles trial session beginning date on date respondent filed a motion to continue which was granted on date on date petitioner’s counsel filed a motion to withdraw as counsel which was granted on date from date through date petitioner proceeded pro_se the case was recalendared for the court’s los angeles trial session beginning date on date petitioner filed a motion to continue stating the petitioner moves this honorable court to grant a motion to continue due to a incarceration b to hire an attorney c review records with c p a and d receive bank records petitioner’s motion was granted on date the case was recalendared for the court’s los angeles trial session beginning date on date petitioner filed his second motion to continue asking the court to grant his motion due to the following s sic currently incarcerated at the federal prison to retain hire an attorney review records files with the c p a and receive bank records petitioner’s motion was granted on date the case was recalendared for the court’s los angeles trial session beginning date on date petitioner filed his third motion to continue asking the court to grant his motion due to a incarceration b to hire an attorney c review records with the c p a and d receive bank records respondent objected noting the two previous motions to continue on the same grounds and petitioner’s impending deportation the court denied petitioner’s motion to continue on date calendar call was held on date at that time petitioner was still incarcerated david c holtz mr holtz attempted to file another motion to continue on petitioner’s behalf mr holtz had not filed an entry of appearance with the court and the court informed him that he would not be heard until he filed an entry of appearance mr holtz refused to file an entry of appearance stating that he intended to file an entry of appearance only if the motion for continuance would be granted the trial was then scheduled for date on date steven r mather mr mather and mr holtz filed an entry of appearance at that time petitioner filed his fourth motion to continue in the motion petitioner states petitioner is currently scheduled to be released from custody on date but will be escorted to the airport and immediately deported from the united_states petitioner has made arrangements to retain the services of steve mather and david holtz petitioner’s attorneys in turn have engaged the services of lilly hsu c p a to do the accounting work once petitioner is released from incarceration and can gain access to his records petitioner can assist petitioner’s counsel in preparing the case for trial through no fault of his own petitioner has been unable to prepare the case for trial has been unable to gain access to petitioner’s or respondent’s records and has been unable to assist counsel in the preparation of the case for trial the court heard arguments on petitioner’s fourth motion for continuance during which respondent objected to the motion on the basis of the prior history of continuances and petitioner’s impending deportation after a brief hearing the court denied petitioner’s motion opinion a petitioner’s fourth motion for continuance petitioner contends that the court should have granted his fourth motion for continuance filed on date petitioner argues that severe prejudice will result to petitioner’s case due to petitioner’s unavoidable inability to also on date respondent filed a motion to dismiss for lack of prosecution following the entry of appearance by counsel for petitioner and petitioner’s filing of posttrial briefs the court denied respondent’s motion testify the injustice to petitioner by the court’s failure to grant the motion for continuance is profound while petitioner’s first three motions for continuance are not in issue they provide important context all three motions were filed approximately weeks before the respective calendar calls and listed the same four grounds for continuance petitioner’s incarceration to allow petitioner to hire an attorney to give petitioner the time to review records with an accountant and to give petitioner time to receive bank records petitioner’s fourth motion for continuance was not filed until date on the morning of trial and days after calendar call essentially the fourth motion offers three grounds for continuance two of the grounds are petitioner has been unable to review his records on account of his incarceration and petitioner recently hired counsel and an accountant to help in the preparation of the case rule provides that a motion for continuance filed within days of the trial date will be denied unless the ground for continuance arose during that period or there is a good reason for not making the motion sooner see higginbotham v commissioner tcmemo_2005_270 smith v commissioner tcmemo_2004_198 employment of an attorney or an accountant shortly before trial ordinarily is not grounds for a continuance rule schaefer v commissioner tcmemo_1998_163 affd without published opinion 188_f3d_514 9th cir harris v commissioner tcmemo_1992_638 from date when petitioner filed his first motion for continuance through date when petitioner filed his fourth motion petitioner has asserted that he has been unable to review his records on account of his incarceration this ground for continuance did not arise within days of trial and thus does not justify granting petitioner’s motion see rule petitioner acting pro_se filed his third motion for continuance on date which was denied on date while the record is unclear it is likely that petitioner hired mr holtz and mr mather who in turn hired an accountant sometime after the third motion was denied or within weeks of trial in addition mr holtz and mr mather were not recognized by the court as petitioner’s representatives until they filed an entry of appearance on date the day of trial petitioner had more than years to hire counsel and an accountant after his first attorney withdrew his employment of counsel and an accountant so close to trial does not justify granting petitioner’s motion see rule schaefer v commissioner supra harris v commissioner supra petitioner’s third ground for continuance is that he was set to be released on date and would be better able to prepare for trial after his release while petitioner was set to be released from incarceration on date he was to be immediately deported petitioner’s counsel represented that upon order of this court petitioner would be allowed back into the country for days to prepare for and attend trial however they offered no proof of this assertion additionally there is nothing to indicate that petitioner would come back to the united_states to prepare for or attend trial petitioner has repeatedly filed motions for continuance within approximately weeks of trial and has apparently failed to take any steps in preparation for trial since his first attorney withdrew considering the history of this case we doubt petitioner would be more likely to prepare for trial after deportation we find that petitioner’s release from incarceration given his immediate deportation does not justify granting petitioner’s motion the court has wide discretion to consider the prejudice to all parties to a case when ruling on a motion for continuance 461_us_1 trial_court granted broad discretion on matters of continuance schaefer v commissioner supra harris v commissioner supra any prejudice to petitioner was the result of his own delay in preparation for trial and his procrastination in hiring counsel and an accountant petitioner has presented nothing that would indicate the court should have granted his fourth motion for continuance b statute_of_limitations petitioner argues that the statute_of_limitations under sec_6501 bars the issuance of respondent’s notice_of_deficiency because the notice was issued more than years after petitioner’s return was due petitioner’s argument is flawed both procedurally and substantively rule provides that a party shall set forth in the party’s pleading any matter constituting an avoidance or affirmative defense including the statute_of_limitations petitioner did not raise the statute_of_limitations as an affirmative defense in his petition reply or at trial but does so for the first time on brief petitioner’s failure to timely raise the statute_of_limitations amounts to a waiver of this affirmative defense because petitioner has waived it we need not consider his argument further however because petitioner seeks to misapply sec_6501 we will briefly address it in his opening brief petitioner states respondent apparently contends as an affirmative defense that the statute remains open respondent is not raising an affirmative defense and thus the burden is not on respondent to plead it petitioner apparently made this argument in an effort to side-step the fact that he failed to plead the statute_of_limitations as an affirmative defense and it is without merit sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed emphasis added sec_6501 thus provides a 3-year period of limitations on the assessment of tax running from the date when a return was filed--it does not provide a period of limitations within which a notice_of_deficiency must be issued because petitioner did not file a return respondent may issue a notice_of_deficiency at any time and the period of limitations on assessment remains open indefinitely see sec_6501 petitioner’s argument has no merit c petitioner’s federal_income_tax deficiency respondent determined that petitioner had unreported income of dollar_figure in and a corresponding federal_income_tax deficiency of dollar_figure petitioner asserts that because respondent failed to produce sufficient evidence of petitioner’s receipt of taxable_income the notice_of_deficiency is not entitled to a presumption of correctness therefore petitioner argues respondent bears the burden_of_proof with respect to the unreported income at issue in making this argument petitioner ignores his own admission the court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that the commissioner’s deficiency determination is normally entitled to a presumption of correctness 774_f2d_932 9th cir 743_f2d_670 9th cir affg tcmemo_1982_666 596_f2d_358 9th cir revg 67_tc_672 see rule a see also 290_us_111 however in an unreported income case this presumption arises only when it is supported by some substantive evidence that the taxpayer received unreported income rapp v commissioner supra delaney v commissioner supra weimerskirch v commissioner supra see also 428_us_433 once the commissioner has carried his initial burden of introducing some evidence linking the taxpayer with the income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous rapp v commissioner supra 745_f2d_541 9th cir affg tcmemo_1982_371 see rule a in his answer respondent states c in this plea agreement petitioner admitted he had gross_income during the calendar_year of at least dollar_figure e during the petitioner was in the trade_or_business of obtaining passports and visas m petitioner admitted in his plea agreement that in he had income from his trade_or_business of obtaining u s passports and of obtaining republic of the marshall island passports for various individuals n petitioner had income in from his trade_or_business of obtaining legitimate u s passports for residence outside of the united_states including residence of the marshall islands in his reply to answer petitioner states a through c inclusive admits e admits m admits n admits petitioner’s admissions are sufficient for respondent to carry his initial burden of connecting petitioner with the income- producing activity thus the burden is on petitioner to show that respondent’s deficiency determination is arbitrary or erroneous see rule a petitioner’s argument focused exclusively on respondent’s alleged inability to connect petitioner with the income-producing activity petitioner did not produce any evidence that would indicate respondent’s determinations were incorrect petitioner has failed to meet his burden_of_proof therefore we sustain respondent’s determination that petitioner had unreported income of dollar_figure and a federal_income_tax deficiency of dollar_figure for d addition_to_tax under sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure for fraudulent_failure_to_file a return in petitioner argues that respondent has not met his burden_of_proof under rule b and sec_7454 sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on the return where the failure_to_file a federal_income_tax return is due to fraud the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 102_tc_632 for this purpose we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 clayton v commissioner supra pincite fraud is an intentional wrongdoing designed to evade tax known or believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 91_tc_874 fraud is rarely established by direct evidence and various kinds of circumstantial evidence may be relied upon to establish fraud bradford v commissioner supra pincite 56_tc_213 courts have developed several indicia or badges_of_fraud from which fraud may be inferred see bradford v commissioner supra pincite clayton v commissioner supra pincite 99_tc_202 although no single badge is necessarily sufficient to establish fraud the existence of several badges may be persuasive circumstantial evidence of fraud niedringhaus v commissioner supra respondent argues the following badges_of_fraud are present failing to file tax returns understating income maintaining inadequate books_and_records sophistication in business affairs concealing assets dealing in large amounts of cash engaging in illegal activities and failing to make estimated_tax payments petitioner’s plea of guilty to three counts under sec_7203 conclusively establishes petitioner’s willful failure_to_file tax returns in and which is a badge of respondent framed the badges_of_fraud in a different manner however several of the badges alleged by respondent were repetitive and are thus listed only once fraud see 84_tc_405 respondent also established that petitioner failed to make estimated_tax payments in in an attempt to establish the remaining badges_of_fraud respondent relies almost entirely on petitioner’s plea agreement the plea hearing transcript and testimony directed towards those documents however at trial respondent informed the court that the documents were under the seal of the u s district_court for the central district of california respondent further stated that the seal could have been removed but was not because respondent’s counsel failed to realize the seal was in place until the week before trial respondent provided no authority for our using those documents while they are under seal the court informed respondent that it would respect the seal of a federal district_court and would not consider the plea agreement or the plea hearing transcript in an attempt to get into evidence the information contained in those documents respondent called special_agent bautista as a witness specifically special_agent bautista testified to admissions purportedly made by petitioner during the plea hearing however the testimony was struck from the record because it was based on special_agent bautista’s reading of the sealed documents the purported admissions were not made directly to special_agent bautista and he had no independent recollection of the admissions in his posttrial briefs respondent continued to rely on information contained in the plea agreement the plea hearing transcript and special_agent bautista’s testimony despite being informed that the sealed documents would not be considered and after the testimony was struck from the record the only other information used by respondent in an attempt to establish fraud was the testimony of agent golub agent golub offered general statements that petitioner failed to maintain adequate books_and_records concealed assets and income and dealt heavily in cash however there is nothing in the record to provide any detail with respect to agent golub’s testimony respondent failed to provide sufficient information that would allow the court to consider these purported badges_of_fraud respondent did not present fact witnesses or introduce clear_and_convincing evidence to establish that petitioner’s failure_to_file a return in was due to fraud instead respondent relied on sealed documents testimony struck from the record and vague testimony of one of his agents we find that respondent failed to meet his burden of proving fraud by clear_and_convincing evidence therefore we hold that petitioner is not liable for an addition_to_tax under sec_6651 for fraudulent_failure_to_file respondent has not argued in the alternative that petitioner is liable for an addition_to_tax under sec continued in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency in income_tax and for petitioner as to the addition_to_tax continued a and thus we do not consider it
